DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 1-11 and 17-18 as well as the addition of claims 24-33.
Applicant’s arguments in view of the drawings, see pages 6-7 of the Remarks, filed June 14, 2022, with respect to the drawing objection of claim 15 have been fully considered and are persuasive.  The drawing objection of claim 15 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 7 of the Remarks, filed June 14, 2022, with respect to the 35 U.S.C. 112 (a) rejection of claim 22 have been fully considered and are persuasive.  The 35 U.S.C. 112 (a) rejection of claim 22 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 7 of the Remarks, filed June 14, 2022, with respect to 35 U.S.C. 112 (b) rejections of claims 12-16 and 19-22 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejections of claims 12-16 and 19-22 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 7 of the Remarks, filed June 14, 2022, with respect to the 35 U.S.C. 103 rejection of claims 12-16 and 19-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 12-16 and 19-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the limitation a drop bucket is configured to rotate with a hub of a rotary filling machine so as to selectively receive materials.

Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive regarding the drawing objection. 
Regarding the Applicant’s argument of the drawing objection on pages 6-7 of the Remarks, the Examiner respectfully disagrees. When reviewing the drawings to ensure the white box in Figures 1, 4, and 6, the white boxes are still present in each of the Figures.  

In addition, while the applicant has changed the scope of the claims, the Benner and Evans references will still be used in the final rejection. Thus, the Applicant’s arguments are going to be addressed. 
Regarding the Applicant’s argument that a person having ordinary skill in the art would have not have any motivation to modify Benner with Evans to have the partitions on pages 8-14 of the Remarks filed 14 June 2022, the Examiner respectfully disagrees. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Evans was used to teach the partitions (135 a-b, Figure 2) in a drop bucket. The motivation has support found in paragraph [0042] where after the Evans states the tobacco product is sifted through the screens, “Moreover, when the tobacco is fed from bulk storage containers into the pouch making machinery, it can be difficult to provide consistent material characteristics. Many times, tobacco coming from bulk storage containers is stuck together in clumps.”  
It would have been obvious to a person having ordinary skill in the art that the partitions help break up the material as it makes the drop bucket have chambers to sift the tobacco by having it in smaller chambers than one large chamber in accordance to how the bulk material is received. Benner would benefit from the addition of partitions as Benner already has dividers (45, 46, and 47, Figure 3). 
Additionally, claim 1 recites functional language for the body, partition, and rotary filling machine. The claim only recites intended end use that does not further limit the claims, see MPEP 2115. The article worked upon by an apparatus does not impart patentability to that apparatus. 

Drawings
The drawings are objected to because in Figures 1, 4, and 6 appears to have a white box in the figures which makes it difficult for a person to understand the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12 and 22 objected to because of the following informalities:  While it is understood that the claims were amended, the deleted limitations as well as the underlined new limitations are missing from the claims submitted 14 June 2022.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites the limitation “a drop bucket that is configured to rotate with a hub of a rotary filling machine so as to selectively receive materials from a dispenser…” in lines 1-2. It is unclear, from the specification, how the drop bucket selectively receives the material from the dispenser. Paragraph [0028] in the specification submitted 3 May 2021 states that the machine is configured to receive dry material from above and it can be received in a “controlled manner”. Paragraphs [0007-0008], state that the rotary machine needs to reliably dispense the bridgeable materials in a “controlled, predictable manner”. It is not clear as to how the material is dispensed in a selective manner. For purposes of examination, the limitation “a drop bucket that is configured to rotate with a hub of a rotary filling machine so as to selectively receive materials from a dispenser…” will be considered as selectively receiving the materials from a dispenser. 
 Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites the limitation “a drop bucket that is configured to rotate with a hub of a rotary filling machine so as to selectively receive materials from a dispenser…” in lines 1-2. It is unclear, from the specification, how the drop bucket selectively receives the material from the dispenser. Paragraph [0028] in the specification submitted 3 May 2021 states that the machine is configured to receive dry material from above and it can be received in a “controlled manner”. Paragraphs [0007-0008], state that the rotary machine needs to reliably dispense the bridgeable materials in a “controlled, predictable manner”. It is not clear as to how the material is dispensed in a selective manner. For purposes of examination, the limitation “a drop bucket that is configured to rotate with a hub of a rotary filling machine so as to selectively receive materials from a dispenser…” will be considered as selectively receiving the materials from a dispenser. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benner (US 6119440 A) in view of Evans (US 201700219142 A1) in further view of Takahashi (US 20040261357 A1).
Regarding Claim 12:
Benner discloses a single level filler wheel that has:
A drop bucket (Column 4, Lines 3-11, the funnels are the drop buckets) that is configured to rotate with a hub of a rotary filling machine so as to receive materials from a dispenser of a delivery system from above and to direct materials downwardly to a funnel (50, Figure 1) located beneath the drop bucket (Column 4, Lines 3-11), wherein the drop bucket (Column 4, Lines 3-11) comprises:
a body (See Annotated Figure 1A below) having an open top that is configured to be in alignment with the dispenser during a portion of a rotational phase of the rotary filling machine (Column 6, Lines 43-51), an open bottom (See Annotated Figure 1A below) that is configured to discharge materials into the funnel (50, Figure 1), and a perimeter wall (Figure 1A, the perimeter wall is all of the edges of the drop bucket) including inner and outer walls and first and second end walls (See Annotated Figure 1A below and Figure 1, the perimeter wall is the wall surrounding the drop bucket and the outer wall is the portion that is cut way in Figure 1).
	Benner does not disclose:
A drop bucket that is configured to rotate with a hub of a rotary filling machine so as to selectively receive materials from a dispenser of a delivery system from above, and 
at least one partition that extends between the inner and outer walls and that is positioned between the first and second end walls to define discrete chambers within the drop bucket.
Evan teaches a method for filling pouches that has:
		A drop bucket (30, Figure 2, the sifter is the drop bucket); and 
at least one partition (135a and 135b, Figure 2) that extends between the inner and outer walls and that is positioned between the first and second end walls (See Annotated Figure 2 Below) to define discrete chambers (130a, 130b, and 130c, Figure 2) within the drop bucket (30, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner to include at least one partition that extends between the inner and outer walls and that is positioned between the first and second end walls to define discrete chambers within the drop bucket with the motivation to divide the drop bucket to various chambers.
	Benner does not disclose:
A drop bucket that is configured to rotate with a hub of a rotary filling machine so as to selectively receive materials from a dispenser of a delivery system from above.
	Takahashi teaches a medication filling apparatus that has:
A drop bucket (21, Figure 15) that is configured to rotate with a hub (16, Figure 15) of a filling machine so as to selectively receive materials from a dispenser of a delivery system from above (Paragraphs [0121] and [0126]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner and Evans to include a drop bucket that is configured to rotate with a hub of a rotary filling machine so as to selectively receive materials from a dispenser of a delivery system from above as taught by Takahashi with the motivation to dispense a specific amount of material that is selected by a user. 

Additionally, the claims only recite intended end use that does not further limit the claims, see MPEP 2115. The article worked upon by an apparatus does not impart patentability to that apparatus. The hub of the rotary filling machine, dispenser, and a body is not a positively recited element and is only the article worked upon by the positively recited drop bucket.

Benner, Figure 1A
(Annotated by Examiner)

    PNG
    media_image1.png
    729
    1546
    media_image1.png
    Greyscale






Evans, Figure 2
(Annotated by Examiner)

    PNG
    media_image2.png
    789
    970
    media_image2.png
    Greyscale


Regarding Claim 13:
The above-discussed combination of Benner, Takahashi, and Evans accounts for this subject matter where Evans teaches wherein the drop bucket (30, Figure 2) has at least two partitions (135a and 135b, Figure 2) that are spaced generally equally of one another between the first and second end walls (See Annotated Figure 2 above, the partitions are equally spaced between the first and second end walls) to define three discrete chambers (130a, 130b, and 130c, Figure 2) within the drop bucket (30, Figure 2).

Regarding Claim 14:
The above-discussed combination of Benner, Takahashi, and Evans accounts for this subject matter where Evans teaches wherein each partition (135a and 135b, Figure 2) extends at least generally vertically (Figure 2, the partition extends vertically).

Regarding Claim 15:
Wherein the drop bucket (Column 4, Lines 3-11) is generally trapezoidal in shape (Figure 4A, the drop bucket is in a trapezoidal shape), and wherein the outer wall is longer than the inner wall (See Annotated Figure 2 Below).
Benner, Figure 2
(Annotated by Examiner)

    PNG
    media_image3.png
    815
    1304
    media_image3.png
    Greyscale


Regarding Claim 16:
Benner discloses:
	The drop bucket (Column 4, Lines 3-11).
Benner and Takahashi do not teach:
Wherein upper end portions of each of the walls are flared outwardly to collectively serve as a chute, and wherein the partition has an upper end positioned beneath the upper ends of the walls.
	Evans teaches:
Wherein upper end portions of each of the walls are flared outwardly to collectively serve as a chute (Figure 2, the upper end portions of the walls are flared outwardly), and wherein the partition (135a and 135b, Figure 2) has an upper end positioned beneath the upper ends of the walls (Figure 2, the upper end of the partition is below the upper end of the walls).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner and Takahashi to include upper end portions of each of the walls are flared outwardly to collectively serve as a chute, and wherein the partition has an upper end positioned beneath the upper ends of the walls with the motivation to direct the granular material to the pouches by having a larger catch area from the feeder.

Regarding Claim 19:
Benner discloses:
The inner and outer walls and the end walls (See Annotated Figure 1A above) have upper ends (Figure 1A, the upper perimeter is the upper ends).
Benner and Takahashi do not teach:
Wherein the inner and outer walls and the end walls have upper ends that are generally coplanar with one another, and wherein the partition has an upper end positioned beneath the upper ends of the inner and outer walls and the end walls.
Evans teaches:
Wherein the inner and outer walls and the end walls have upper ends (See Annotated Figure 2 Above) that are generally coplanar with one another (Figure 2, the upper end of the walls are generally coplanar), and wherein the partition (135a and 135b, Figure 2) has an upper end (See Annotated Figure 2 Above) positioned beneath the upper ends of the inner and outer walls and the end walls (Figure 2, the upper end of the partition is beneath the upper ends of the walls).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner and Takahashi to include the inner and outer walls and the end walls have upper ends that are generally coplanar with one another, and wherein the partition has an upper end positioned beneath the upper ends of the inner and outer walls and the end walls with the motivation to direct the granular material to the pouches by having a larger catch area from the feeder.

Regarding Claim 20:
Benner discloses:
The inner and outer walls and the end walls (See Annotated Figure 1A above) have lower ends (Figure 1A, the lower perimeter is the lower ends).
Benner and Takahashi do not teach:
Where the inner and outer walls, each of the end walls, and the partition have lower ends that are generally coplanar with one another.
Evans teaches:
Where the partition have lower end (Figure 4, the partition has a lower end).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner and Takahashi to include the partition have lower end as taught by Evans with the motivation to direct the granular material to the pouches.
It also would have been obvious to a person having ordinary skill in the art through the combination that the partition of Evans when implemented in Benner will have ends that are generally coplanar with the ends of Benner for inner and outer walls and the end walls.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Evans in further view of Takahashi and Navin (US 8991442 B1).
Regarding Claim 21:
Benner discloses:
A plurality of drop buckets (Column 4, Lines 3-11) that are held by a structure (Column 7, Lines 60-65).
Benner, Takahashi, and Evan do not teach:
	Wherein a plurality of drop buckets are provided in a semi-circular subassembly. 
Navin teaches a rotary filling machine that has:
Wherein a plurality of funnels are provided in a semi-circular subassembly (24, Figure 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner, Takahashi, and Evans to include a plurality of funnels are provided in a semi-circular subassembly as taught by Navin with the motivation to easily attach and remove items from the filling machine.
It also would have been obvious to a person having ordinary skill in the art through the combination that the drop buckets of Benner can be provided in the semi-circular assembly seen in Navin.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Evans in further view of Takahashi and Davidson (US 20120037271 A1).
Regarding Claim 22:
Benner discloses:
A drop bucket (Column 4, Lines 3-11) comprising inner wall, the outer wall, the first end wall, and the second end wall (See Annotated Figure 1A Above).
Benner, Takahashi, and Evans do not teach:
Wherein at least one of the inner wall, the outer wall, the first end wall, the second end wall, and the at least one partition of the drop bucket is dimpled to inhibit adhesion of tacky particles thereto.
	Davidson teaches a produce tray filler comprising:
Wherein at least one of the inner wall, the outer wall, the first end wall, and the second end wall of the funnel (406, Figure 8, the hopper is the funnel) is dimpled to inhibit adhesion of tacky particles thereto (Paragraph [0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner, Takahashi, and Evans to include at least one of the inner wall, the outer wall, the first end wall, and the second end wall of the funnel thereto as taught by Davidson with the motivation to prevent material introduced into the funnel from sticking to the sides of the hopper. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Evans in further view of Takahashi and Gallaun (US 20180215489 A1).
Regarding Claim 23:
Benner discloses:
	A drop bucket (Column 4, Lines 3-11).
Benner, Evans, and Takahashi do not teach:
Wherein the drop bucket is removably mounted to the rotary filling machine.
	Gallaun teaches a device for transporting and filling bags that has:
Wherein the drop bucket (4, Figure 1) is mounted to the rotary filling machine (Paragraphs [0058-0059]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner, Takahashi, and Evans to include the drop bucket is mounted to the rotary filling machine as taught by Gallaun with the motivation to secure the drop bucket to the carrier to ensure the material is dispensed into the bag without the funnel falling over. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the drop bucket removably mounted to the rotary filling machine, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See MPEP 2144.04(V.)(C.). 

Claim(s) 24-27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Benner (US 6119440 A) in view of Evans (US 201700219142 A1) in further view of Takahashi (US 20040261357 A1) and Rack (US 5551492 A).
Regarding Claim 24:
Benner discloses a single level filler wheel that has:
A drop bucket (Column 4, Lines 3-11, the funnels are the drop buckets) that is configured to rotate with a hub of a rotary filling machine so as to receive materials from a dispenser of a delivery system from above and to direct materials downwardly to a funnel (50, Figure 1) located beneath the drop bucket (Column 4, Lines 3-11), wherein the drop bucket (Column 4, Lines 3-11) comprises: 
a body (See Annotated Figure 1A below) having a perimeter wall (Figure 1A, the perimeter wall is all of the edges of the drop bucket) including inner and outer walls and first and second end walls (See Annotated Figure 1A below and Figure 1, the perimeter wall is the wall surrounding the drop bucket and the outer wall is the portion that is cut way in Figure 1), and an open top configured to be in alignment with the dispenser during a portion of a rotational phase of the rotary filling machine (Column 6, Lines 43-51), and an open bottom (See Annotated Figure 1A below) that is configured to discharge materials into the funnel (50, Figure 1).  
	Benner does not disclose:
A drop bucket that is configured to rotate with a hub of a rotary filling machine so as to selectively receive materials from a dispenser of a delivery system from above, 
an open end configured to discharge materials into the funnel through an opening in a stationary slide plate, and 
at least one partition that extends between the inner and outer walls and that is positioned between the first and second end walls to define discrete chambers within the drop bucket.
Evan teaches a method for filling pouches that has:
		A drop bucket (30, Figure 2, the sifter is the drop bucket); and 
at least one partition (135a and 135b, Figure 2) that extends between the inner and outer walls and that is positioned between the first and second end walls (See Annotated Figure 2 Below) to define discrete chambers (130a, 130b, and 130c, Figure 2) within the drop bucket (30, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner to include at least one partition that extends between the inner and outer walls and that is positioned between the first and second end walls to define discrete chambers within the drop bucket with the motivation to divide the drop bucket to various chambers.
	Benner and Evans do not teach:
A drop bucket that is configured to rotate with a hub of a rotary filling machine so as to selectively receive materials from a dispenser of a delivery system from above, 
an open end configured to discharge materials into the funnel through an opening in a stationary slide plate.
	Takahashi teaches a medication filling apparatus that has:
A drop bucket (21, Figure 15) that is configured to rotate with a hub (16, Figure 15) of a filling machine so as to selectively receive materials from a dispenser of a delivery system from above (Paragraphs [0121] and [0126]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner and Evans to include a drop bucket that is configured to rotate with a hub of a rotary filling machine so as to selectively receive materials from a dispenser of a delivery system from above as taught by Takahashi with the motivation to dispense a specific amount of material that is selected by a user. 
	Benner, Takehashi, and Evans do not teach:
An open end configured to discharge materials into the funnel through an opening in a stationary slide plate.
	Rack teaches a rotary disk filler that has:
An open end (Figure 3, the drop bucket (100, the hopper is the drop bucket) has an open end) configured to discharge materials into the funnel (14, Figure 3) through an opening in a stationary slide plate (90, Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner, Takehashi, and Evans to include an open end configured to discharge materials into the funnel through an opening in a stationary slide plate from above as taught by Rack with the motivation to shut off filling when the upper disc is rotated and the slot is not present.

Additionally, the claims only recite intended end use that does not further limit the claims, see MPEP 2115. The article worked upon by an apparatus does not impart patentability to that apparatus. A hub of the rotary filling machine, a dispenser, a stationary slide plate and a body is not a positively recited element and is only the article worked upon by the positively recited drop bucket.







Benner, Figure 1A
(Annotated by Examiner)

    PNG
    media_image1.png
    729
    1546
    media_image1.png
    Greyscale

Evans, Figure 2
(Annotated by Examiner)

    PNG
    media_image2.png
    789
    970
    media_image2.png
    Greyscale


Regarding Claim 25:
Benner discloses:
	A drop bucket (Column 4, Lines 3-11).
Benner, Takahashi, and Evans do not teach:
Wherein the stationary slide plate is configured to meter the flow of materials from the drop bucket to the funnel.
	Rack teaches:
Wherein the stationary slide plate (90, Figure 4) is configured to meter the flow of materials from the drop bucket to the funnel (Column 6, Lines 66-67 to Column 7, Lines 1-7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner, Takehashi, and Evans to include an open end configured to discharge materials into the funnel through an opening in a stationary slide plate from above as taught by Rack with the motivation to dispense the correct amount as the chamber rotates in the slot. 

Regarding Claim 26:
Claim 26 depends from claim 24 where the claim only recites intended end use that does not further limit the claims, see MPEP 2115. The article worked upon by an apparatus does not impart patentability to that apparatus. The stationary slide plate is not a positively recited element and is only the article worked upon by the positively recited drop bucket.

Regarding Claim 27:
Claim 27 depends from claim 26 where the claim only recites intended end use that does not further limit the claims, see MPEP 2115. The article worked upon by an apparatus does not impart patentability to that apparatus. The stationary slide plate is not a positively recited element and is only the article worked upon by the positively recited drop bucket.

Regarding Claim 29:
The above-discussed combination of Benner, Takahashi, Rack, and Evans accounts for this subject matter where Evans teaches wherein the drop bucket (30, Figure 2) has at least two partitions (135a and 135b, Figure 2) that are spaced generally equally of one another between the first and second end walls (See Annotated Figure 2 above, the partitions are equally spaced between the first and second end walls) to define three discrete chambers (130a, 130b, and 130c, Figure 2) within the drop bucket (30, Figure 2).

Regarding Claim 30:
	Benner discloses:
Wherein the drop bucket (Column 4, Lines 3-11) is generally trapezoidal in shape (Figure 4A, the drop bucket is in a trapezoidal shape), and wherein the outer wall is longer than the inner wall (See Annotated Figure 2 Below).








Benner, Figure 2
(Annotated by Examiner)

    PNG
    media_image3.png
    815
    1304
    media_image3.png
    Greyscale


Regarding Claim 31:
Benner discloses:
	The drop bucket (Column 4, Lines 3-11).
Benner, Rack, and Takahashi do not teach:
Wherein upper end portions of each of the walls are flared outwardly to collectively serve as a chute, and wherein the partition has an upper end positioned beneath the upper ends of the walls.
	Evans teaches:
Wherein upper end portions of each of the walls are flared outwardly to collectively serve as a chute (Figure 2, the upper end portions of the walls are flared outwardly), and wherein the partition (135a and 135b, Figure 2) has an upper end positioned beneath the upper ends of the walls (Figure 2, the upper end of the partition is below the upper end of the walls).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner, Rack, and Takahashi to include upper end portions of each of the walls are flared outwardly to collectively serve as a chute, and wherein the partition has an upper end positioned beneath the upper ends of the walls with the motivation to direct the granular material to the pouches by having a larger catch area from the feeder.

Regarding Claim 32:
Benner discloses:
The inner and outer walls and the end walls (See Annotated Figure 1A above) have lower ends (Figure 1A, the lower perimeter is the lower ends).
Benner, Rack, and Takahashi do not teach:
Where the inner and outer walls, each of the end walls, and the partition have lower ends that are generally coplanar with one another.
Evans teaches:
Where the partition have lower end (Figure 4, the partition has a lower end).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner, Rack, and Takahashi to include the partition have lower end as taught by Evans with the motivation to direct the granular material to the pouches.
It also would have been obvious to a person having ordinary skill in the art through the combination that the partition of Evans when implemented in Benner will have ends that are generally coplanar with the ends of Benner for inner and outer walls and the end walls.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Evans in further view of Takahashi, Rack, and Navin.
Regarding Claim 33:
Benner discloses:
A plurality of drop buckets (Column 4, Lines 3-11) that are held by a structure (Column 7, Lines 60-65).
Benner, Takahashi, Rack, and Evan do not teach:
	Wherein a plurality of drop buckets are provided in a semi-circular subassembly. 
Navin teaches a rotary filling machine that has:
Wherein a plurality of funnels are provided in a semi-circular subassembly (24, Figure 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner, Takahashi, Rack, and Evans to include a plurality of funnels are provided in a semi-circular subassembly as taught by Navin with the motivation to easily attach and remove items from the filling machine.
It also would have been obvious to a person having ordinary skill in the art through the combination that the drop buckets of Benner can be provided in the semi-circular assembly seen in Navin.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Evans in further view of Takahashi, Rack, and Gallaun.
Regarding Claim 28:
Benner discloses:
	A drop bucket (Column 4, Lines 3-11).
Benner, Rack, Evans, and Takahashi do not teach:
Wherein the drop bucket is removably mounted to the rotary filling machine.
	Gallaun teaches a device for transporting and filling bags that has:
Wherein the drop bucket (4, Figure 1) is mounted to the rotary filling machine (Paragraphs [0058-0059]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner, Rack, Takahashi, and Evans to include the drop bucket is mounted to the rotary filling machine as taught by Gallaun with the motivation to secure the drop bucket to the carrier to ensure the material is dispensed into the bag without the funnel falling over. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the drop bucket removably mounted to the rotary filling machine, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See MPEP 2144.04(V.)(C.). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mustain (US 5687551 A) teaches a product holding hopper that has a funnel, a drop bucket, a body, and a filling machine. 
Biondi (US 20180312280 A1) teaches an automatic packaging machine that has a drop bucket, a hub, a rotary filling machine, a funnel, and the funnel located beneath the drop bucket. 
Hartman (US 5605183 A) teaches a pouch packaging machine that has a hub, a rotary filling machine, a funnel, and discharge opening. 
Howard (US 2387585 A) teaches a packaging machine that has a drop bucket, a hub, a rotary filling machine, a funnel, and the funnel located beneath the drop bucket. 
Plummer (US 679780 A) teaches a can-filling machine that has a rotary filling machine, a hub, a drop bucket, a funnel located beneath the drop bucket and a dispenser. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753